Title: To George Washington from Coggeshall Olney, 14 March 1782
From: Olney, Coggeshall
To: Washington, George


                        
                            March 14th 1782
                        
                        Notwithstanding the loss the service in general and the Rhode-Island regiment in particular would sustain in
                            the discharge of so valuable an officer as Captain Cole, my knowledge of the principal matters alledged
                            in his representation induce me to recommend him to Your Excellency for a discharge from service.
                        
                            Coggll Olney Major
                            Comdt R.I. Regt
                        
                    